                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 1 of 13



                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      3   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      4   Facsimile: (415) 986-8054

                                      5   Attorneys for Defendant
                                          CIGNA HEALTH AND LIFE INSURANCE COMPANY
                                      6

                                      7   JOHN W. TOWER, ESQ. #106425
                                          LAW OFFICE OF JOHN W. TOWER
                                      8   2211 Encinitas Blvd., 2nd Floor
                                          Encinitas, CA 92024
                                      9   (760) 436-5589 / Fax (760) 479-0570

                                     10   Attorneys for Plaintiff
                                          SUMMIT ESTATE, INC.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12                              UNITED STATES DISTRICT COURT
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13                             NORTHERN DISTRICT OF CALIFORNIA

                                     14

                                     15   SUMMIT ESTATE, INC., a California corporation )        Case No. 5:20-cv-04697-EJD
                                                                                         )
                                     16               Plaintiff,                         )       JOINT CASE MANAGEMENT
                                                                                         )       STATEMENT
                                     17           vs.                                    )
                                                                                         )       Date:      October 1, 2020
                                     18   CIGNA HEALTH AND LIFE INSURANCE                        Time:      10:00 a.m.
                                          COMPANY, a corporation, and DOES 1 through 10, )       Ctrm:      4, 5th Floor
                                     19   inclusive,                                     )
                                                                                         )
                                     20               Defendants.                        )
                                                                                         )
                                     21

                                     22          The parties submit the following Joint Case Management Statement following their
                                     23   satisfaction of the meet and confer requirement. Pursuant to the Clerk’s Notice Resetting Case
                                     24   Management Conference Following Reassignment and Federal Rule of Civil Procedure 26(f), the
                                     25   following is a report regarding the conference of the parties held between John Tower on behalf
                                     26   of Plaintiff Summit Estate, Inc. (“Summit”) and Jordan S. Altura of Gordon Rees Scully
                                     27   Mansukhani, LLP., on behalf of Defendant Cigna Health and Life Insurance Company (“Cigna”).
                                     28

                                                                                 -1-          Case No. 5:20-cv-04697-EJD
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 2 of 13



                                      1          John Tower shall appear at the conference for Summit. Jordan S. Altura shall appear at the

                                      2   conference for Cigna.

                                      3          1.      Jurisdiction and Service.

                                      4   The basis for the court’s subject matter jurisdiction over plaintiff’s claims and defendant’s

                                      5   counterclaims, whether any issues exist regarding personal jurisdiction or venue, whether any

                                      6   parties remain to be served, and, if any parties remain to be served, a proposed deadline for

                                      7   service.

                                      8          The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and subject-matter

                                      9   jurisdiction under 28 U.S.C. § 1331. Summit is a California corporation with its principal place

                                     10   of business in California. Cigna is a resident of Connecticut with its principal place of business in

                                     11   Connecticut. All parties to the present action have been served.
Gordon Rees Scully Mansukhani, LLP




                                     12          2.      Facts.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   A brief chronology of the facts and a statement of the principal factual issues in dispute.

                                     14                  a.       Summit’s Position

                                     15          This case is a refiling of a prior case entitled Summit Estate, Inc. v. Cigna Healthcare of

                                     16   California, Inc., Case No. 5:17-cv-03871-LHK and involves causes of action for underpayment of

                                     17   substance use disorder treatment claims involving residential treatment care, partial hospitalization

                                     18   and intensive outpatient treatment. This case involves claims for specific time frames for specific

                                     19   patients which were at issue in the prior case and which are identified in paragraphs 4 and 5 of the

                                     20   complaint herein.

                                     21                  b.       Cigna’s Position

                                     22          Cigna adopts its statement of factual issues discussed in the Joint Case Management

                                     23   Statement filed in Pacific Recovery Solutions, et al. v. Cigna Behavioral Health, Inc., Case No.

                                     24   5:20-cv-02251-EJD (“Putative Class Action”).

                                     25          Summit is a substance abuse treatment facility that does not have a contractual relationship

                                     26   with Cigna, making it an out-of-network provider with Cigna. Summit alleges that it provided

                                     27   treatment to members of Cigna-serviced health benefit plans and that when it contacted Cigna to

                                     28   verify the insurance benefits of those members, Cigna promised it would pay Summit for the

                                                                                  -2-          Case No. 5:20-cv-04697-EJD
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 3 of 13



                                      1   treatment at the Usual, Customary and Reasonable (UCR) rates. Summit alleges that Cigna

                                      2   misrepresented to Summit that payment would be made at UCR rates when Cigna knew that the

                                      3   applicable plans pay out-of-network substance abuse treatment services at significantly lower

                                      4   rates.

                                      5            Cigna denies that it made any agreements with Summit, and states that it properly paid for

                                      6   all treatment allegedly provided by Summit, pursuant to the terms of the employee benefit plans

                                      7   in which Cigna’s members are enrolled.

                                      8                           1.      The Prior Litigation.

                                      9            This litigation originated in May 2017 when Summit filed suit against Cigna in California

                                     10   state court alleging that Cigna underpaid Summit for services that it provided for Cigna-insured

                                     11   patients. Summit Estate, Inc. v. Cigna Healthcare of California, Inc., Case No. 5:17-cv-03871-
Gordon Rees Scully Mansukhani, LLP




                                     12   LHK (the “Prior Case”). Cigna removed the Prior Case to this Court and moved to dismiss
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Summit’s complaint. The Court granted Cigna’s motion in part, with leave to amend. Summit

                                     14   filed its first amended complaint (“FAC”) on November 7, 2017. Cigna moved to dismiss

                                     15   Summit’s FAC, which the Court again granted in part.

                                     16            On April 4, 2018, Summit voluntarily dismissed the lawsuit without prejudice after the

                                     17   parties entered into a tolling agreement. Cigna and Summit extended the tolling agreement while

                                     18   the parties attempted to negotiate a resolution of Summit’s claims.

                                     19                           2.      The Putative Class Action.

                                     20            Cigna’s position: In April 2020, after voluntarily dismissing the Prior Case, Summit and

                                     21   three other out-of-network substance abuse treatment providers filed the Putative Class Action

                                     22   against Cigna and one other defendant, Viant Inc. Like the FAC in the Prior Case, the Putative

                                     23   Class Action alleges that Cigna underpaid Summit for intensive outpatient services by repricing

                                     24   its claims in coordination with Viant instead of paying claims at UCR. In the Putative Class

                                     25   Action, Summit asserts a variety of causes of action, including state-law claims for intentional and

                                     26   negligent misrepresentation and breach of contract.

                                     27            Summit’s position: Unlike the putative class action which only involves intensive

                                     28   outpatient claims, this case includes claims for residential treatment care, partial hospitalization as

                                                                                      -3-          Case No. 5:20-cv-04697-EJD
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 4 of 13



                                      1   well as intensive outpatient care. Summit has not named Viant as a Defendant in this case. This

                                      2   case involves and identifies only specific claims for insureds identified in the complaint and asserts

                                      3   only state common law causes of action. Summit is the sole Plaintiff and there are no RICO or

                                      4   anti-trust claims, or class allegations.

                                      5                           3.      The Instant Litigation.

                                      6           Cigna’s position: On July 14, 2020, Summit filed the instant Complaint, which repeats

                                      7   many of the same allegations and claims asserted in the Putative Class Action and the Prior Case.

                                      8           Summit’s position: The complaint in this case asserts only the state common law causes

                                      9   of action which were left intact after the second motion to dismiss in the prior case

                                     10                           4.      Cigna’s Motion to Consolidate.

                                     11           On July 22, 2020, Cigna filed an administrative motion pursuant to Local Rule 3-12 to
Gordon Rees Scully Mansukhani, LLP




                                     12   relate the Putative Class Action to the instant case. The Court granted Cigna’s motion and
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   reassigned this case to the Honorable Edward J. Davila. On August 24, 2020, Cigna moved to

                                     14   consolidate this case with the Putative Class Action, which Summit has opposed. That motion is

                                     15   pending. .

                                     16           3.      Legal Issues.

                                     17   A brief statement, without extended legal argument, of the disputed points of law, including

                                     18   reference to specific statutes and decisions.

                                     19           The Parties dispute whether Summit is entitled to recover additional amounts for its claims

                                     20   under the various state law causes of action pled.

                                     21                   a.      Summit’s Position

                                     22           This case is separate and distinct from the putative class action. Two motions to dismiss

                                     23   were filed in the prior litigation. It would be inappropriate for Cigna to file a motion to dismiss

                                     24   any of these causes of action on any grounds. The issues it seeks to raise, including ERISA

                                     25   preemption, were raised and addressed by the court in the prior action.

                                     26                   b.      Cigna’s Position

                                     27           Cigna adopts its statement of legal issues discussed in the Joint Case Management

                                     28   Statement filed in the Putative Class Action.

                                                                                      -4-          Case No. 5:20-cv-04697-EJD
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 5 of 13



                                      1          The claims in the Putative Class Action and this case overlap significantly. The Complaint

                                      2   in this case asserts the following seven causes of action: (1) breach of contract – pre-admission

                                      3   oral agreement; (2) intentional misrepresentation; (3) negligent misrepresentation; (4) fraudulent

                                      4   concealment; (5) negligent failure to disclose; (6) promissory estoppel; and (7) breach of implied

                                      5   contract. If this case is not consolidated with the related Putative Class Action, Cigna intends to

                                      6   file a motion to dismiss Summit’s Complaint.

                                      7          If any of Summit’ claims survive, anticipated legal issues will include, without limitation,

                                      8   the following:

                                      9          1.        Whether Summit’s state-law claims are preempted by the Employee Retirement

                                     10                    Income Security Act of 1974 (“ERISA”), under either complete or conflict

                                     11                    preemption doctrines;
Gordon Rees Scully Mansukhani, LLP




                                     12          2.        interpreting the relevant terms of Summit’s patients’ benefit plans;
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          3.        whether Summit can prove its claims for intentional or negligent misrepresentation,

                                     14                    including whether those claims satisfy Rule 9(b) and whether they are barred by the

                                     15                    economic loss rule;

                                     16          4.        whether Summit can prove its claims for oral and implied contract, including

                                     17                    whether Cigna promised to pay out-of-network Summit’s claims at 100% of billed

                                     18                    charges;

                                     19          5.        whether Summit can prove its promissory estoppel claim, including whether Cigna

                                     20                    made a clear and definite promise to pay Summit’s claims at 100% of billed

                                     21                    charges, and whether Summit can show reasonable reliance given plan terms;

                                     22          6.        whether Summit’s claim is precluded on the ground that it failed to exhaust its

                                     23                    administrative remedies;

                                     24          7.        whether Summit’s claim is rendered moot by the outcome of an administrative

                                     25                    appeal;

                                     26          8.        whether Summit’s claims are barred by terms of its benefit plans other than the

                                     27                    MRC payment methodologies (e.g., the plan does not cover out-of-network

                                     28

                                                                                     -5-          Case No. 5:20-cv-04697-EJD
                                                                      JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 6 of 13



                                      1                  services, the claim was not medically necessary, provider did not obtain appropriate

                                      2                  pre-authorization, etc.);

                                      3          9.      whether Summit has valid assignments;

                                      4          10.     whether Summit’s claims fail for lack of Article III standing to the extent the claims

                                      5                  were not paid at levels below those set forth in the applicable benefit plans; and

                                      6          11.     whether Summit is entitled to any of the relief sought in the Complaint or to any

                                      7                  damages it seeks.

                                      8          To the extent any of Summit’s claims survive a motion to dismiss and this case proceeds

                                      9   to discovery, additional legal issues may arise after discovery begins.

                                     10          4.      Motions.

                                     11    All prior and pending motions, their current status, and any anticipated motions.
Gordon Rees Scully Mansukhani, LLP




                                     12                  a.      Summit’s Position.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          Two motions to dismiss were filed by Cigna and ruled on by the court in the prior action.

                                     14                  b.      Cigna’s Position.

                                     15          There are no prior or pending motions in this case. However, as discussed in Section 2(b),

                                     16   supra, Cigna moved to dismiss Summit’s complaint and FAC in the prior suit. Additionally, as

                                     17   discussed above, Cigna has moved to consolidate this case with the related Putative Class Action.

                                     18   Cigna’s motion to consolidate is set for hearing on November 19, 2020. The parties in this action

                                     19   have agreed to postpone Cigna’s response to the Complaint until November 27, 2020,           so that

                                     20   they have the benefit of the Court’s decision on Cigna’s motion to consolidate.

                                     21          5.      Amendments of Pleadings.

                                     22   The extent to which parties, claims, or defenses are expected to be added or dismissed and a

                                     23   proposed deadline for amending the pleadings.

                                     24                  a.      Summit’s Position.

                                     25          Absent any motions challenging the sufficiency of the complaint, Summit does not

                                     26   anticipate amending the complaint.

                                     27   ///

                                     28   ///

                                                                                   -6-          Case No. 5:20-cv-04697-EJD
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 7 of 13



                                      1                   b.     Cigna’s Position.

                                      2          Cigna reserves the right to assert counterclaims, consistent with Federal Rule of Civil

                                      3   Procedure 13.

                                      4          6.       Evidence Preservation.

                                      5   A brief report certifying that the parties have reviewed the Guidelines Relating to the Discovery

                                      6   of Electronically Stored Information (“ESI Guidelines”), and confirming that the parties have met

                                      7   and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps

                                      8   taken to preserve evidence relevant to the issues reasonably evident in this action. See ESI

                                      9   Guidelines 2.01 and 2.02, and Checklist for ESI Meet and Confer.

                                     10          The Parties certify that they have reviewed the ESI Guidelines and confirm that they have

                                     11   met and conferred about reasonable and proportionate steps taken to preserve evidence. The
Gordon Rees Scully Mansukhani, LLP




                                     12   parties anticipate that any discovery beyond the productions noted below will be limited.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          7.       Disclosures.

                                     14   Whether there has been full and timely compliance with the initial disclosure requirements of Fed.

                                     15   R. Civ. P. 26 and a description of the disclosures made.

                                     16                   a.     Summit’s Position.

                                     17          Summit proposes that the parties exchange initial disclosures pursuant to Fed. R. Civ. P.

                                     18   26(a)(1)(A) within fourteen (14) days of the Court’s ruling on Cigna’s motion to consolidate in

                                     19   the related Putative Class Action.

                                     20                   b.     Cigna’s Position.

                                     21          Cigna proposes that the parties exchange initial disclosures pursuant to Fed. R. Civ. P.

                                     22   26(a)(1)(A) within fourteen (14) days of the Court’s ruling on Cigna’s motion to consolidate in

                                     23   the related Putative Class Action. Given the early stage of this case, the initial disclosures are

                                     24   subject to modification and supplementation.

                                     25          8.       Discovery.

                                     26   Discovery taken to date, if any, the scope of anticipated discovery, any proposed limitations or

                                     27   modifications of the discovery rules, a brief report on whether the parties have considered entering

                                     28

                                                                                  -7-          Case No. 5:20-cv-04697-EJD
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 8 of 13



                                      1   into a stipulated e-discovery order, a proposed discovery plan pursuant to Fed. R. Civ. P. 26(f),

                                      2   and any identified discovery disputes.

                                      3                  a.      Summit’s Position.

                                      4          Summit does not agree to the proposed discovery schedule in the putative class action and

                                      5   requests that creating a discovery schedule be deferred until after a ruling on the motion to

                                      6   consolidate as that would make a significant difference in the timing and scope of discovery.

                                      7                  b.      Cigna’s Position.

                                      8          No discovery has taken place to date in this case. The parties conducted limited written

                                      9   and document discovery in the Prior Case, which concerned substantially the same issues as this

                                     10   case. Summit Estate, Inc. v. Cigna Healthcare of California, Inc., Case No. 5:17-cv-03871-LHK.

                                     11          Cigna adopts and incorporates herein by reference the proposed discovery staging
Gordon Rees Scully Mansukhani, LLP




                                     12   discussed in the Joint Case Management Statement filed in the Putative Class Action. That process
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   would include both parties producing their respective administrative records for each of the claims

                                     14   at issue. Cigna also will produce its standard operating procedures and payment policies relevant

                                     15   to Summit’s out-of-network claims, while Summit should produce policy and procedure

                                     16   documents on its billing and collection practices that apply to either Cigna or Cigna’s customers.

                                     17   This exchange will meaningfully advance discovery by providing the parties with further

                                     18   information about out-of-network claims that have been asserted by Summit, and by also providing

                                     19   Summit with discovery regarding how Cigna processes and pays these out-of-network claims.

                                     20          Further, Cigna proposes that if the Court denies its motion to consolidate in the related

                                     21   Putative Class Action, the parties confer within fourteen (14) days of the Court’s ruling to propose

                                     22   an amended discovery plan to be submitted within twenty-one (21) days of the Court’s ruling.

                                     23   Section 17 below sets forth a proposed schedule that takes into account this discovery proposal.

                                     24   Otherwise, Cigna does not believe any changes are necessary to the limitations on discovery

                                     25   imposed by the Federal Rules of Civil Procedure.

                                     26          9.      Class Action.

                                     27   If a class action, a proposal for how and when the class will be certified.

                                     28

                                                                                  -8-          Case No. 5:20-cv-04697-EJD
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 9 of 13



                                      1           This case is not a class action. But as explained in Cigna’s motion to consolidate, Cigna

                                      2   submits that Summit, as a named class representative in the Putative Class Action, should not be

                                      3   permitted to proceed separately with this individual case, effectively opting out of the very class it

                                      4   purports to represent in the Putative Class Action.

                                      5           10.      Related Cases.

                                      6   Any related cases or proceedings pending before another judge of this court, or before another

                                      7   court or administrative body.

                                      8           This case is related to the Putative Class Action and has been reassigned to the Honorable

                                      9   Edward J. Davila. Pacific Recovery Solutions, et al. v. Cigna Behavioral Health, Inc., Case No.

                                     10   5:20-cv-02251-EJD.

                                     11           11.      Relief.
Gordon Rees Scully Mansukhani, LLP




                                     12   All relief sought through complaint or counterclaim, including the amount of any damages sought
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   and a description of the bases on which damages are calculated. In addition, any party from whom

                                     14   damages are sought must describe the bases on which it contends damages should be calculated

                                     15   if liability is established.

                                     16           Summit seeks the following relief: Payment of the billed amount for substance abuse

                                     17   treatment based on the UCR, injunctive relief prohibiting Cigna, or its agents, from attempting to

                                     18   reprice or renegotiate claims after treatment has been provided, interest at the legal rate and

                                     19   attorney fees.

                                     20           Cigna denies any and all liability, and further denies that Summit is entitled to any damages

                                     21   or any other relief. Cigna will seek their costs and other relief the Court deems just. Cigna also

                                     22   reserves the right to bring counterclaims at the appropriate time.

                                     23           12.      Settlement and ADR.

                                     24   Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case, including

                                     25   compliance with ADR L.R. 3-5 and a description of key discovery or motions necessary to position

                                     26   the parties to negotiate a resolution.

                                     27           The parties have submitted their ADR certifications indicating an agreement to discuss

                                     28   ADR options at the case management conference.

                                                                                        -9-          Case No. 5:20-cv-04697-EJD
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 10 of 13



                                      1          13.     Consent to Magistrate Judge For All Purposes.

                                      2   Whether all parties will consent to have a magistrate judge conduct all further proceedings

                                      3   including trial and entry of judgment.

                                      4          All parties have not consented to having a magistrate judge conduct all further proceedings

                                      5   including trial and entry of judgment.

                                      6          14.     Other References.

                                      7   Whether the case is suitable for reference to binding arbitration, a special master, or the Judicial

                                      8   Panel on Multidistrict Litigation.

                                      9          This case is not suitable for binding arbitration, a special master, or the Judicial Panel on

                                     10   Multidistrict Litigation.

                                     11          15.     Narrowing of Issues.
Gordon Rees Scully Mansukhani, LLP




                                     12   Issues that can be narrowed by agreement or by motion, suggestions to expedite the presentation
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   of evidence at trial (e.g., through summaries or stipulated facts), and any request to bifurcate

                                     14   issues, claims, or defenses.

                                     15          If this case is not consolidated with the related Putative Class Action, Cigna intends to

                                     16   move to dismiss. Summit believes a motion to dismiss would be inappropriate as two motions to

                                     17   dismiss settled the pleadings in the prior case.

                                     18          16.     Expedited Trial Procedure.

                                     19   Whether this is the type of case that can be handled under the Expedited Trial Procedure of

                                     20   General Order 64, Attachment A. If all parties agree, they shall instead of this Statement, file an

                                     21   executed Agreement for Expedited Trial and a Joint Expedited Case Management Statement, in

                                     22   accordance with General Order No. 64, Attachments B and D.

                                     23          The Parties agree that this is not the type of case that can be handled under the Expedited

                                     24   Trial Procedure of General Order 64, Attachment A.

                                     25          17.     Scheduling.

                                     26   Proposed dates for designation of experts, discovery cutoff, hearing of dispositive motions, pretrial

                                     27   conference and trial.

                                     28          The parties propose the following schedules for dates and deadlines:

                                                                                     -10-         Case No. 5:20-cv-04697-EJD
                                                                      JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 11 of 13



                                      1                  a.       Summit’s proposal.

                                      2          Summit proposes the court defer scheduling until after the pending motion to consolidate

                                      3   is resolved and then enter an order appropriate to the procedural posture of this case.

                                      4                  b.       Cigna’s proposal.

                                      5           Date                                  Event
                                      6     14 days after decision on Cigna’s Parties to exchange Rule 26(a) disclosures
                                            motion to consolidate
                                      7     December 20, 2020                  Parties to produce their claim-related documents,
                                                                               administrative records, and relevant policy and procedures
                                      8                                        documents (as detailed in Section VIII.B above) for the
                                                                               sampled claims
                                      9     If Cigna’s motion to consolidate Parties to amend pleadings or add new parties.
                                            is granted, 21 days after decision
                                     10     on Cigna’s and Viant’s motions
                                            to dismiss, if motions are denied.
                                     11     If motion to consolidate is
Gordon Rees Scully Mansukhani, LLP




                                            denied, 21 days after decision on
                                     12     Cigna’s motion to dismiss.
   275 Battery Street, Suite 2000




                                                                               Deadlines for completion of fact discovery, Summit’s
     San Francisco, CA 94111




                                     13                                        expert reports, Cigna’ expert reports, and completion of
                                                                               fact discovery, determined in an amended scheduling order
                                     14                                        if the case proceeds past the Rule 12(b)(6) stage.
                                                                               Deadline for dispositive motions within 60 days of
                                     15                                        completion of all discovery.
                                                                               Pretrial conference and trial to be scheduled after ruling on
                                     16                                        class certification motion in related Putative Class Action.

                                     17          18.     Trial.
                                     18   Whether the case will be tried to a jury or to the court and the expected length of the trial.
                                     19          As to any claims that survive motions to dismiss and summary judgment, and on which
                                     20   Summit is entitled to a jury trial, Cigna currently estimates that the trial will not take more than
                                     21   two weeks in connection with the Putative Class Action. Summit believes the trial will take 5 days.
                                     22          19.     Disclosure of Non-party Interested Entities or Persons.
                                     23   Whether each party has filed the “Certification of Interested Entities or Persons” required by
                                     24   Civil Local Rule 3-15. In addition, each party must restate in the case management statement the
                                     25   contents of its certification by identifying any persons, firms, partnerships, corporations including
                                     26   parent corporations) or other entities known by the party to have either: (i) a financial interest in
                                     27   the subject matter in controversy or in a party to the proceeding; or (ii) any other kind of interest
                                     28   that could be substantially affected by the outcome of the proceeding.
                                                                                  -11-         Case No. 5:20-cv-04697-EJD
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                           Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 12 of 13



                                      1          Summit certifies that the following listed corporation has a financial interest in the subject

                                      2   matter in controversy or party to the proceeding or has a non-financial interest in that subject matter

                                      3   or in a party that could be substantially affected by the outcome of this proceeding: Summit Estate,

                                      4   Inc.

                                      5          Cigna certifies that the following listed persons, associations of persons, firms,

                                      6   partnerships, corporations (including parent corporations) or other entities (i) have a financial

                                      7   interest in the subject matter in controversy or in party to the proceeding, or (ii) have a non-

                                      8   financial interest in that subject matter or in a party that could be substantially affected by the

                                      9   outcome of this proceeding: Defendant Cigna Health and Life Insurance Company; Connecticut

                                     10   General Life Insurance Company; Connecticut General Corporation; Cigna Holdings, Inc.; Cigna

                                     11   Corporation
Gordon Rees Scully Mansukhani, LLP




                                     12          20.     Professional Conduct.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Whether all attorneys of record for the parties have reviewed the Guidelines for Professional

                                     14   Conduct for the Northern District of California.

                                     15          All attorneys of record for the parties have reviewed the Guidelines for Professional

                                     16   Conduct for the Northern District of California.

                                     17          21.     Other.

                                     18   Such other matters as may facilitate the just, speedy and inexpensive disposition of this matter.

                                     19                  a.       Summit’s position.

                                     20          Consolidation of this case with the Putative Class Action would prejudice Summit’s

                                     21   interests in this case by causing additional expense to Summit to litigate this case, and delay for

                                     22   Summit to get resolution on the claims at issue in this case.

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///

                                                                                   -12-         Case No. 5:20-cv-04697-EJD
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                          Case 5:20-cv-04697-EJD Document 22 Filed 09/21/20 Page 13 of 13



                                      1                  b.     Cigna’s position.

                                      2          Consolidation of the instant case with the Putative Class Action would promote judicial

                                      3   economy and facilitate the just, speedy and inexpensive disposition of this matter.

                                      4

                                      5   Dated: September 21, 2020                    LAW OFFICE OF JOHN W. TOWER

                                      6

                                      7                                                By /s/ John W. Tower
                                                                                              John W. Tower
                                      8                                                Attorneys for Plaintiff
                                                                                       SUMMIT ESTATE, INC.
                                      9

                                     10

                                     11   Dated: September 21, 2020                    GORDON REES SCULLY MANSUKHANI, LLP
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13                                                By /s/ Jordan S. Altura
                                                                                              Jordan S. Altura
                                     14                                                Attorneys for Defendant
                                                                                       CIGNA HEALTH AND LIFE INSURANCE
                                     15                                                COMPANY
                                     16

                                     17

                                     18                           ATTESTATION OF E-FILED SIGNATURE

                                     19           I, Jordan S. Altura, am the ECF user whose ID and password are being used to file this
                                          document. In compliance with Local Rule 5-1(i), I hereby attest that John W. Tower, counsel for
                                     20   Plaintiff Summit Estate, Inc., has concurred in this filing.
                                     21   Dated: September 21, 2020                    By /s/ Jordan S. Altura
                                                                                             Jordan S. Altura
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                  -13-         Case No. 5:20-cv-04697-EJD
                                                                   JOINT CASE MANAGEMENT STATEMENT
